Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 22, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153831(55)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  TRACEY SAHOURI,                                                                                Joan L. Larsen,
                                                                                                           Justices
           Plaintiff-Appellee,
                                                                SC: 153831
  v                                                             COA: 321349, 321399
                                                                Genesee CC: 12-097958-CZ
  HARTLAND CONSOLIDATED SCHOOLS,
  JANET SIFFERMAN, and SCOTT VAN EPPS,
             Defendants-Appellants.
  _______________________________________/

        On order of the Chief Justice, the motion of the Michigan Association of School
  Boards to participate as amicus curiae and to file an amicus brief is GRANTED. The
  amicus brief submitted on July 19, 2016, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 22, 2016